DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “for each route” is unclear, because the route of the signal through the optical amplifier is from the input to the output of the fiber.  Note that claim 1 from which this claim depends, recites “an input/output unit that inputs or outputs an optical signal” and “an optical amplifier that amplifies the optical signal passing through an optical fiber”, which appears to correspond to only one fiber transmission route.  It appears that multiple transmission fibers may have been meant; however this contradicts the quoted limitations of claim 1.  Clarification and correction are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges et al. (US 9,755,394) in view of Schwarzenbach et al, (US 2014/0362876). 
With regard to claims 1 and 4, Bridges et al. disclose a fiber temperature control assembly comprising (see Figs. 3-4)
An input/output unit (e. g. coupler for combining input signal and pump laser light, see Fig. 1)
An optical amplifier that amplifies the optical signal passing through a (doped ) optical fiber (4) by excitation (pump laser) light, wherein the optical amplifier includes
A fiber bundles formed by winding the optical fiber (fiber spool 9 around spool holding element 2) , and
A plate-shaped heating member (spool holding element 2, in turn heated by attached coils 3) that has one surface along which the fiber bundle is  arranged
Bridges does not disclose that there are a plurality of fiber-bundle sets, nor that the fiber bundles have mutually different winding radii concentrically arranged. However, Schwarzenbach et al. teaches an optical amplifier device comprising


An input/output unit
An optical amplifier (para. [0033]) that amplifies the optical signal passing through an optical fiber by excitation light, wherein the optical amplifier includes (see Fig. 7)
A fiber-bundle set that includes a plurality of fiber bundles each formed by winding the optical fiber (para. [0036] “small packed groups of hottest fibers with inter group gap(s)” “the groups may be separated to isolate the hottest fiber windings from other fibers or into groups where the hottest fiber windings are on the outside, a group of moderately heated fibers are then bundled and finally normal winding spacing is resumed”, and
The fiber bundles have mutually different winding radii and are (approximately) concentrically arranged on the surface of the plate-shaped heating member (para. [0032] the fiber may be arranged in a circular formation, different radii shown in Fig. 7 & 9 and para. [0036, 0038])
Arranging the fiber bundles in the configuration taught by Schwarzenbach, in the optical amplifier of Bridges results in the claimed invention. Note that in the optical amplifier of Bridges, it is desirable that the heat be provided uniformly to the fiber in order to improve gain flatness of the optical amplifier  (1st col. lines 41-51). Schwarzenbach further teaches that increased (i. e. non-uniform) fiber heating can result when pump light is introduced to fibers that are packed sided by side in a bundle (para. [0032]), so that spacing of the fibers is desirable to reduce excess heating at locations of high pump power [0034]).  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to arrange the fiber bundles as in the configuration taught by Schwarzenbach, in the optical amplifier of Bridges, in order to avoid excessive temperature variation throughout the fiber and thereby improve the optical amplifier gain flatness. 
With regard to claim 2, Schwarzenbach teaches multiple routes of fiber (input signals connected to multiple pluggable pigtail fibers 5).
With regard to claim 3, the optical amplifier of Bridges includes a light source (pump laser, fig. 1) that emits excitation light.
With regard to claim 5, the plate-shaped heating member (spool holding element 2) includes a metal plate (4th col. lines 30-34), and a heater coil that is attached to the metal plate.
Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Bridges and Schwarzenbach as applied to claim 4 above, and further in view of Zeidan et al. (US 2003/0016440). Neither Bridges nor Schwarzenbach specifically disclose a case member having a protrusion that protrudes from a bottom surface thereof to one surface of the plate-shaped heating member through the heating member, and the fiber bundles include a fiber bundle formed by an optical fiber winding around the protrusion. 
However, Zeidan teaches in the same field of endeavor, an optical fiber oven (heater) that comprises a heating element, within a case member (housing base 50 and lid 52, fiber hub 60 is on, and considered part of, the housing base) that accommodates the heating member  (64) and the optical st col. lines 41-51).  The configuration of Zeidan is suited for maintaining an optical fiber uniformly at a desired temperature, while accommodating the fibers to maintain a minimum bend radius to avoid bend losses [0004-0006].  Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the heating member and optical fiber of the optical amplifier of Bridges as modified by Schwarzenbach, in a case, as taught by Zeidan for the same purpose.
 	Claims 6 and  8 are rejected under 35 U.S.C. 103 as being unpatentable over Bridges and Schwarzenbach as applied to claim 4 above, and further in view of Adams, Sr. et al. (US 2003/0202771). 
With regard to claim 6, Bridges discloses a that the heater has an annular shape (see element 3, Fig. 3). Neither Bridges nor Schwarzenbach disclose a temperature measurement element arranged on the surface of the metal plate to which the heater is attached.  Bridges discloses  it is desirable that the heat be provided uniformly to the fiber in order to improve gain flatness of the optical amplifier  (1st col. lines 41-51).  However, Adams Sr. teaches a heating module (see Fig. 3 and paras. [0024]  & [0026]) including optical amplifier (optical fiber bundle 306) configured above a plate-shaped heater (303) in turn heated by a coil (307). At the center of the plate-shaped heater is a temperature sensor (308). The temperature of the fiber is controlled by the heater via control circuit (210) by monitoring the temperature sensor (308) [0027].  This enables the temperature of the fiber to be set to a desired target temperature [0028]. Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to configure the temperature sensor (measurement element) taught by Adams, Sr. in the optical amplifier of Bridges as modified by Schwarzenbach for the advantage of providing a stable temperature to the fiber and thereby a stable optical amplifier gain.
With regard to claim 8, neither Bridges nor Schwarzenbach disclose a pair of heat insulating members that sandwich the plate-shaped heating member and the fiber bundles therebetween. However, Adams Sr. et al. teach an heating module including an optical fiber amplifier (fig. 3 & [para. .

	Information Disclosure Statement
The information disclosure statement filed on Aug. 2, 2019 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shukunama, Seifert, McCaig, and Zeidan disclose optical fiber amplifiers with temperature control systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ERIC L BOLDA/Primary Examiner, Art Unit 3645